DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagasawa et al. (JP 2018004861), as cited on the IDS, wherein the machine English translation is used for citation, in view of Takeyama et al. (US Serial No. 2018/0259865).
Regarding claims 1-2; Nagasawa et al. teaches a toner for developing an electrostatic image (i.e. ink composition) comprising a crystalline resin which contains a urethane modified crystalline polyester formed by bonding at least one of a urethane-polymerized segment (polyurethane) and a urea-polymerized segment to a crystalline polyester segment [0031] and a colorant [0112].  Nagasawa et al. teaches the melting point of the urethane/urea modified crystalline polyester resin is preferably 50 to 85°C [0074].
Nagasawa et al. fails to teach the composition further comprising a non-crystalline polyurethane resin.  Takeyama et al. teaches a toner for developing an electrostatic image [0267], the toner comprises a non-linear amorphous (non-crystalline) polyester resin A, an amorphous polyester resin B, and a crystalline polyester resin C [0054].  Takeyama et al. teaches preferably, the non-linear amorphous polyester resin A has urethane and/or urea bonds for exhibiting excellent adhesion property to recording media such as paper [0057].  Nagasawa et al. and Takeyama et al. are analogous art because they are both concerned with the same field of endeavor, namely toner compositions suitable for use in forming electrostatic images.  At the time of filing, a person of ordinary skill in the art would have found it obvious to add the non-linear amorphous polyester urethane resin, as taught by Takeyama et al., to the toner composition of Nagasawa et al. and would have been motivated to do so in order to achieve excellent adhesion, as well as improving heat-resistant storage stability and high-temperature offset resistance, as suggested by Takeyama et al. [0057].
Regarding claim 3; the prior art fails to explicitly teach a mass ratio of the crystalline polyester resin to the non-crystalline polyurethane resin is from 15:85 to 85:15.  When faced with a mixture, one of ordinary skill in the art would be motivated to select a 1:1 ratio (i.e. 50:50), a ratio that falls within the presently claimed amount, absent evidence of unexpected or surprising results. Case law holds that "[h]aving established that this knowledge was in the art, the examiner could then properly rely... on a conclusion of obviousness, 'from common knowledge and common sense of the person of ordinary skill in the art within any specific hint or suggestion in a particular reference.'" In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969).  
Regarding claim 4; Nagasawa et al. teaches the crystalline polyester diol is formed of a polycarboxylic acid containing 2 or more carboxy groups in 1 molecule and a polyhydric alcohol containing 2 or more hydroxy groups in 1 molecule, and is crystalline having hydroxy groups at both ends thereof [0083]; wherein the polycarboxylic acid is an aliphatic dicarboxylic acid [0084] and the polyhydric alcohol is derived from an aliphatic diol [0087].
Regarding claim 5; Nagasawa et al. teaches the endothermic amount of the toner of the present invention in the 1st temperature raising process in differential scanning calorimetry (DSC) is preferably 20 J/g or less [0127].
Regarding claim 6; Nagasawa et al. teaches the amount of ionic dissociation groups of the urethane/urea modified crystalline polyester resin is 5 to 20 mgKOH/g [0077].
Regarding claim 7; Nagasawa et al. teaches the urethane/urea modified polyester resin is generated by a reaction between a polyamine and a diisocyanate [0072].
Regarding claims 8-10; Nagasawa et al. teaches mixing said toner ingredients in a reaction vessel (container) [0163], discharging the toner and forming an image [0177-0183].  Nagasawa et al. teaches the toner is applied to paper (recording medium), thus producing a recorded matter [0177].

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA ROSWELL whose telephone number is (571)270-5453. The examiner can normally be reached M-F 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA M ROSWELL/           Primary Examiner, Art Unit 1767